 Case: 1:20-cv-07694 Document #: 7 Filed: 03/29/21 Page 1 of 1 PageID #:12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS


VDPP LLC,                                   )
                                            )
             Plaintiff,                     )
                                            )
      vs.                                   )       Case No. 1:20-cv-07694
                                            )
                                            )       Hon. Gary Feinerman
                                            )
LENOVO (UNITED                              )
STATES) INC.,                               )
                                            )
                                            )
             Defendant.                     )



                                  Notice of Dismissal

      Pursuant to Rule 41(a)(1)(A)(i), plaintiff dismisses this case without prejudice.




Date: March 29, 2021                                /s/ Matthew M. Wawrzyn
                                                    Matthew M. Wawrzyn (#6276135)
                                                    matt@wawrzynlaw.com
                                                    WAWRZYN LLC
                                                    200 Randolph Street, Suite 5100
                                                    Chicago, IL 60601
                                                    (312) 235-3120

                                                    Counsel for VDPP LLC
